Citation Nr: 0511679	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  96-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran had active service from July 1976 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 RO decision which found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
foot condition. By July 1999 decision, the Board found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a foot 
disorder.

The veteran appealed the June 1999 Board decision to the U.S. 
Court of Appeals for Veterans Claims (Court). In June 2000 
the parties filed a Joint Motion for Remand and to Stay 
Further Proceedings. By June 2000 order, the Court granted 
the Joint Motion to Remand and vacated the Board's June 1999 
decision.

In December 2000, the Board issued a decision, again finding 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
foot disorder. In March 2001, VA filed a Motion for Remand 
and to Stay Proceedings. The veteran's attorney, on his 
behalf, then filed a Motion for Remand and Response to VA's 
Motion in August 2001. By October 2001 order, the Court 
granted the veteran's Motion, denied VA's Motion, vacated the 
Board's December 2000 decision, and remanded the matter to 
the Board for readjudication in accordance with the veteran's 
Motion and the Court's Order, including further development 
and adjudication in light of the Veterans Claims Assistance 
Act of 2000 (VCAA),

In July 2002, the veteran requested a hearing before a 
Veterans Law Judge at the RO. In August 2002, the Board 
remanded this matter to the RO to schedule the veteran for 
such a hearing; however he failed to report for the hearing 
that was scheduled in December 2002 at the Atlanta RO.

In May 2003, the Board remanded the veteran's claim herein to 
ensure compliance with the Veterans Claims Assistance Act of 
2000. 

The Board reopened the veteran's case in July 2004 and 
remanded it for further development.  The case has returned 
for appellate action.


FINDINGS OF FACT

1.  The veteran currently has bilateral pes planus.

2.  Pes planus of the right and left foot existed prior to 
active service.

3.  Bilateral pes planus underwent an increase in severity of 
disability during active service.

4.  The increase in severity of the bilateral pes planus 
during active service was not clearly and unmistakably the 
result of the natural progress of the condition.


CONCLUSIONS OF LAW

1.  Pes planus of the right foot preexisted active service 
and was aggravated in active service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153; 38 C.F.R. §§ 3.304, 3.306 (2004).

2.  Pes planus of the left foot preexisted active service and 
was aggravated in active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153; 38 C.F.R. §§ 3.304, 3.306 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board has considered whether the 
notice and duty to assist requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been satisfied. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002). Given the favorable action taken below, however, the 
Board concludes that no further action pertinent to this 
appeal is required at this time.

II.  Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
"The term 'active military, naval, or air service' includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 of the 
statute for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. 
§ 1153.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

III.  Analysis

Entitlement to service connection for a disability requires 
that the veteran have the disability claimed.  See Degmetich 
v. Brown, 104 F. 3d 1328 (1997) (affirming the interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes).  The veteran currently has bilateral pes planus as 
shown on the recent medical evidence of record including the 
diagnosis on the February 2004 VA examination report.  
Therefore, this matter is not in dispute in this case.  The 
remaining question is whether current bilateral pes planus 
was incurred or aggravated in active service or is the result 
of a disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. § 1110, 1131, 1153.

Mild bilateral pes planus was noted on the June 1976 
examination pertaining to the veteran's entrance onto active 
duty, and therefore the presumption of soundness is not 
raised in this case with regard to bilateral pes planus.  
38 U.S.C.A. § 1111.  Given the notation of pes planus of the 
right foot at service entrance, the Board finds that 
bilateral pes planus preexisted active service.  Thus, 
service connection may only be established if the evidence 
shows that pes planus of either foot was aggravated during 
active service. 

In this regard, the veteran was treated during service for 
foot trouble.  According to a February 1977 service treatment 
note, the veteran complained of right foot pain for the 
previous two months.  He reported that the pain was 
intermittent after exercising.  He denied any trauma to his 
right foot.  The examiner noted some right foot edema on the 
ball of the foot that was tender to palpation.  The examiner 
considered it a possible stress fracture, but the x-ray study 
was negative.  The examiner's final impression was that the 
right foot was bruised.

According to a January 1978 service physical examination 
report, the examiner found no abnormality of the veteran's 
feet, and the veteran indicated that he did not have a foot 
problem on the attached report of medical history. 

In March 1978, the veteran was treated for pain in the left 
great toe after exercising.  The examiner assessed 
tendonitis.  The veteran was advised not to run or march for 
five days.  A week later, the veteran continued to complain 
of left big toe pain.  The examiner observed described 
crepitus of the left big toe with pain and normal range of 
motion.

There is no subsequent evidence of treatment of the veteran's 
feet during service, and there is no service separation 
examination report of record.

The veteran filed a claim for a bilateral foot disorder 
immediately after he was discharged from service, and the RO 
denied his claim based on the evidence of record.  

The Board notes that the veteran's complaints of pain in both 
feet during service suggest that the bilateral pes planus, 
which was described as mild upon entrance, underwent an 
increase in severity of disability during active service.  
Therefore, the Board concludes that the presumption of 
aggravation of bilateral pes planus is raised in this case.  
That presumption must be rebutted by clear and unmistakable 
evidence including medical facts and principles showing that 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  

The post-service medical evidence of record is ambiguous with 
respect to the veteran's claim.  In 1987 and 1988, medical 
records show that he was treated for Achilles tendonitis.  

According to a November 1999 VA examination report, the 
examiner noted that he had reviewed the veteran's claims 
folder in addition to personally interviewing and  examining 
the veteran.  The examiner diagnosed the veteran with 
bilateral pes planus.  He described the feet as supple with 
synostosis of the calcaneal cuboid joint.  There was no 
evidence of degenerative joint disease of the left great toe.  
The examiner finished by stating that the veteran's condition 
was a natural progression of pes planus deformity, 
bilaterally.

Pursuant to the Board's July 2004 remand, VA examined the 
veteran again in October 2004.  The examiner, however, did 
not adequately address the instructions requested by the 
Board in the July 2004 remand.  The Board's directives confer 
upon the veteran or other claimant the right to compliance 
with instructions of the Board, which are neither optional 
nor discretionary. Full compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 Vet. App. 268 
(1998). Therefore, given that the October 2004 examination 
report findings do not comply with the Board's request, this 
evidence is not relevant to this claim.

While the post service medical evidence does not necessarily 
support the veteran's claim, the Board cannot conclude that 
this evidence meets the "onerous" evidentiary standard of 
clear and unmistakable evidence that requires that the no-
aggravation result be "undebatable."  Cotant v. West, 17 
Vet. App. 116, 131 (2003).  

The evidence clearly shows that the veteran was noted to have 
mild bilateral pes planus at service entrance.  During 
service he was treated for bilateral foot disorders on 
various occasions.  Without a service separation examination 
report, it is not possible to clearly and unmistakably rebut 
the presumption of aggravation with respect to the veteran's 
bilateral foot disorder.

Thus, the Board finds that the increase in severity of the 
disability of bilateral pes planus during active service was 
not clearly and unmistakably the result of the natural 
progress of the condition.  Therefore, the Board concludes 
that bilateral pes planus was aggravated in active service, 
and service connection must be granted for bilateral pes 
planus.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153; 38 C.F.R. 
§§ 3.304, 3.306 (2004).


ORDER

Service connection for a right foot disorder is granted.

Service connection for a left foot disorder is granted.



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


